DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
Applicant’s election without traverse of Claims 1-12 in the reply filed on 08/01/2022 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “around” in claims 8 and 11 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Around” could be used to convey surrounding an area or enclosing an area; and could also broadly be used to convey a nearby vicinity, and is therefore considered a relative term of degree. For the purpose of further examination, “Around” as a location, will be interpreted to mean in the same general region. Claim 12 is rejected as indefinite as dependent on 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Greenfield et al. (US20180043614A1).
Regarding Claim 1, Greenfield teaches an additive manufacturing apparatus comprising a build chamber (101) [0026], the build chamber is taught to be at or near ambient temperature [0043]; 
a powder metal applicator in the form of a dispensing apparatus 108 configured to deposit layers of powder [0029];
a laser source in the form of a laser module 105 generates a laser for melting the powder [0030]; 
an element in the form of internal surfaces (162) of the build chamber out of a conductive material such as metal so that a thermal device can make the surface cooler so as to attract particulates to collect on the inner surface [0037-0039] wherein the particulates are condensates formed of metal vapor [0051] taught to have been formed by melting of the powder [0003] where the temperature differential of the element and ambient atmosphere attract the particulates [0010], where as seen in exemplary embodiment in Fig. 1 shown below, the internal surface 162 is spaced apart from the powder material (104), 
See Figure 1 shown below: 

    PNG
    media_image1.png
    715
    559
    media_image1.png
    Greyscale


Regarding Claim 2, Greenfield teaches the temperature difference between the two locations in the vessel is enough to produce induce the particulates to preferentially deposit in selective locations [0018]; or is heated enough to repel particles away from the element [0016]. Therefore, the structure of thermal device and inner surface element are considered capable of performing the recited function of forming a temperature differential as claimed. (See MPEP 2111.04(II)). 
Regarding Claim 3, Greenfield teaches the element or internal surface can be cooled to attract the condensate [0011]
Regarding Claims 4-5 and 10, Greenfield teaches the internal surface may be an elongate annular member having an outer surface for collecting particulates [0047], this is considered to be an annular or circular plate. (See Figure 4)
Further, Greenfield teaches the internal surface may be included upstream or before a filter capable of filtering particles (Claim 11 of Greenfield) 
 Regarding Claim 6, Greenfield teaches the element or internal surface can be configured to be heated higher than the ambient chamber temperature to repel the particulates away from said element to a different location [0016] 
Regarding Claim 7, Greenfield teaches the laser is directed by an optical scanner, which comprise movable lenses [0030-0031], where the laser is directed by a scanner through a window [0016] and where the internal surface may be located surrounding the laser window [0017]. 
Regarding Claim 8, Greenfield teaches the internal surface may be placed near an exhaust outlet for inert gas and above a collection bin for particulates (powder) [0048] located within the build chamber [0047], and where the thermal device is configured to heat or cool the internal surface [0009, 0011, 0012, 0013, 0016]. Therefore, a structure capable of performing the recited function is taught by the prior art. 
Regarding Claim 9, Greenfield teaches a gas flow system including an inlet (140) disposed on an upstream side of the build platform and an outlet (141) disposed on a downstream side of the build platform (See Dashed line 142 indicating flow of gas stream across build platform) [0033] (Figure 1)
the inlet configured to flow a stream of gas through the chamber [0014] which in turn is considered to move the metal condensate within the chamber [0033]
wherein the element is a cooled element disposed to attract the metal condensate [0019-0020]
the additive manufacturing system further comprising a heated element disposed on the upstream side of the build platform to repel the metal condensate [0015-0016]; Greenfield teaches that an arrangement of highly conductive material in and/or around the vessel to produce a temperature difference between different locations to preferentially deposit the particulates driven by certain surfaces being cooler than others [0018]. Therefore, the structure of (1) gas inlets and outlets part forming a gas stream capable of carrying particulates; and (2) at least one heated and one cooled internal surface element capable of repelling and attracting particulates moved through a gas stream in the chamber during operation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al. as applied to Claims 1-3 above, in view of Green (US8021138B2).
Regarding Claim 11, Greenfield teaches the build platform may be circular and may move up down in the chamber [0027], and teaches the walls of the build chamber may be used as the heated/cooled elements [0038], which is considered to be disposed outwardly around the build platform. However, Greenfield does not teach the build platform is able to rotate around a central axis. However, Green teaches an apparatus for additively manufacturing, and that in powder sintering thermally induced stresses can cause slight geometric distortions in the part, however orienting the part with respect of the direction of travel of the recoater can minimize these problems (Col. 1, Lines 45-58); where rotating the parts can achieve fragile or high aspect ratio features at an optimal angle (Col. 2, Lines 1-10). Therefore, one of ordinary skill in the art would have been motivated to modify the build platform of Greenfield to be rotatable about a central axis for the purpose of minimizing geometric distortions and orient the part for each pass with respect to the direction of the powder layer applicator so that fragile or high aspect ratio features can be formed in the consolidated product. 
Regarding Claim 12, Greenfield teaches the heating of the internal surface to cause particulates to be deposited in a separate location by repulsion can be accomplished through the use of a heat pipe (tube) [0016] where gas introduced into build chamber can be heated (See claim 5), but does not explicitly state that heat tube is disposed along a central axis and configured to deliver heated gas across the build platform. However, one of ordinary skill in the art would have been motivated to configure the heat pipe of Greenfield to be disposed along a central axis such as above the build material for the purpose repelling particulates formed in the melt pool upon laser irradiation, as the orientation of the heat pipe to remove melt pool particulates in the build chamber would be chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success. (See MPEP 2143(I)(E)) In this case, the number of finite solutions would be orientations of a heat pipe element in a build chamber to deliver heated gas so as to repel melt pool particulates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738